DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Response to Arguments
Applicant’s arguments, see pages 1-4, filed 06/09/2022, with respect to claims 1-18 as amended have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 20160370404 to Quadrat.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 6,8, 10-13 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 20160370404 to Quadrat.
Regarding Claim 1, Quadrat discloses an electronics system (Figs. 1-5, main circuit board 24 carrying electronic components of drone; ¶¶ [0043]-[0050]) comprising: a board that includes: a structural material (Figs. 1-5, main circuit board 24; ¶¶ [0043]-[0050]); a thermal conduit on the structural material, the thermal conduit having a thermal conductivity that is higher than a thermal conductivity of the structural material  (Figs. 1-5, Copper (391.0 W/mK) conductive thermal element 30 on main circuit board 24 comprising FR4 (025 W/mK) or Thermount (0.7 W/mK); ¶¶ [0008] & [0014] referring to Petriccia et al., [0043]-[0050]); and having a first region, a second region, the first and second regions being horizontally spaced, and a connecting portion connecting the first region to the second region (Figs. 1-5, conductive thermal element 30 with areas extending from under IMU 26 to under heating component 28; ¶¶ [0046]-[0050]); a thermal interface on the structural material above the first region of the thermal conduit, the thermal interface having a thermal heat transfer capacity that is higher than the thermal heat transfer capacity of the structural material and being attached to the first region of the thermal conduit (Figs. 1-5, conductive thermal element 30 under heating component 28; ¶¶ [0046]-[0050]); and an electronics device mounted to the board above the second region of the thermal conduit (Figs. 1-5, conductive thermal element 30 with area extending under IMU 26; ¶¶ [0046]-[0050]), the thermal conduit forming a thermal path between the surface of the thermal interface and the electronics device (Figs. 1-5, conductive thermal element 30 extending from under IMU 26 to under heating component 28; ¶¶ [0046]-[0050]).
Regarding Claim 2, Quadrat discloses the thermal conduit includes a metal conductor (Figs. 1-5, Copper (391.0 W/mK) conductive thermal element 30; ¶¶ [0008], [0014], [0043]-[0050]).
Regarding Claim 6, Quadrat discloses the metal conductor is made of a metal that is more thermally conductive than the structural material (Figs. 1-5, Copper (391.0 W/mK) conductive thermal element 30 on main circuit board 24 comprising FR4 (025 W/mK) or Thermount (0.7 W/mK); ¶¶ [0008], [0014], [0043]-[0050]).
Regarding Claim 8, Quadrat discloses the metal layer is more electrically conductive than the structural material (Figs. 1-5, Copper conductive thermal element 30 on main circuit board 24 comprising FR4 (glass reinforced epoxy) or Thermount (Polyimide Nonwoven aramid); ¶¶ [0008], [0014], [0043]-[0050]).
Regarding Claim 10, Quadrat discloses a movement detection device in the electronics device (Figs. 1-5 IMU 26; ¶¶ [0045]-[0050]); a system storage (Figs. 1-5, θ°.sub.chip (temperature of the IMU 26, measured by the sensor 34) and reference temperature θ°.sub.ref memorized in 48/PWM register 62; ¶¶ [0053]-[0071]); and calibration data on the system storage (Figs. 1-5, θ°.sub.chip (temperature of the IMU 26, measured by the sensor 34) and reference temperature θ°.sub.ref memorized in 48/PWM register 62; ¶¶ [0053]-[0071]), the calibration data including a first temperature of the movement detection device (Figs. 1-5, θ°.sub.chip; ¶¶ [0053]-[0071]); a first output from the movement detection device recorded against the first temperature (Figs. 1-5, bias/temperature input/output data in file 78 at first sample of θ°.sub.chip; ¶¶ [0053]-[0071]); and a second temperature of the movement detection device that is different than the first temperature (Figs. 1-5, θ°.sub.chip; ¶¶ [0053]-[0071]); and a second output from the movement detection device recorded against the second temperature (Figs. 1-5, bias/temperature input/output data in file 78 at second sample of θ°.sub.chip; ¶¶ [0053]-[0071]).
Regarding Claim 11, Quadrat discloses the movement detection device is an accelerometer (Fig. 2, inertial unit (IMU) 26 with three-axis gyrometer and three-axis accelerometer ¶ [0045]).
Regarding Claim 12, Quadrat discloses the movement detection device is a gyroscope (Fig. 2, inertial unit (IMU) 26 with three-axis gyrometer and three-axis accelerometer; ¶ [0045]).
Regarding Claim 13, Quadrat discloses a temperature detector in the electronics device (Fig. 2, inertial unit (IMU) 26 with temperature sensor 34; ¶ [0047]).
Regarding Claims 15 and 16, the methods appear to be met by the assembly and
operation of the system of claim 1.
Regarding Claim 17, the method of claim appears to differ from claim 10, in that the method includes calculating a first offset based on the first output and a first baseline output; recording the first temperature and the first offset; calculating a second offset based on the second output and a second baseline output; and recording the second temperature and the second offset.. Quadrat discloses calculating a first offset based on the first output and a first baseline output; recording the first temperature and the first offset; calculating a second offset based on the second output and a second baseline output; and recording the second temperature and the second offset (Figs. 1-5, bias(offset) vs.temperature input/output data in file 78 at first and second samples of θ°.sub.chip; ¶¶ [0053]-[0071]).

Claim(s) 3-5, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quadrat as applied to claims 1 and 15 above, and further in view of US 20130094148 to Sloane.
Regarding Claim 3, Quadrat discloses the electronics system of claim 2, but is silent regarding the thermal conduit includes at least two metal layers that are separated by a layer of the structural material. Sloane discloses the thermal conduit includes at least two metal layers that are separated by a layer of the structural material (Figs. 3-6, first dielectric layer 31
between the heater 28 and solder layers 26 connected by vias or castellations 65 which extend
through dielectric layer 31 and through holes 66; ¶¶ [0040]-[0045]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Quadrat by providing the thermal conduit includes at least two metal layers that are separated by a layer of the structural material. Sloane discloses the thermal conduit includes at least two metal layers that are separated by a layer of the structural material as in Sloane in order to provide for greater efficiency.
Regarding Claim 4, Sloane discloses the thermal conduit includes at least one metal via
connecting the layers to one another (Figs. 3-6, first dielectric layer 31 between the heater 28
and solder layers 26 connected by vias or castellations 65 which extend through dielectric layer
31 and through holes 66; ¶¶ [0040]-[0045)).
Regarding Claim 5, Sloane discloses the thermal conduit includes a plurality of metal
vias connecting the layers to one another (Figs. 3-6, first dielectric layer 31 between the heater
28 and solder layers 26 connected by vias or castellations 65 which extend through dielectric
layer 31 and through holes 66; ¶¶ [0040]-[0045)). 4. The electronics system of claim 3, wherein the thermal conduit includes at least one metal via connecting the layers to one another.
Regarding Claim 7, Quadrat discloses the electronics system of claim 2, but is silent regarding the board has at least one metal layer having an inner portion and an outer portion and the structural material forms a barrier between the inner portion and the outer portion, the inner portion forming the thermal conduit, and the thermal interface and the electronics device being located over the inner portion. Sloane discloses the board has at least one metal layer having an inner portion and an outer portion and the structural material forms a barrier between the inner portion and the outer portion, the inner portion forming the thermal conduit, and the thermal interface and the electronics device being located over the inner portion (Figs. 3-6 and 9-10, multilayer carrier board with heater layer 54 located only in heater zone 52 beneath module 50; ¶¶ [0040]-[0045], [0050]-[0054]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Quadrat by providing the board has at least one metal layer having an inner portion and an outer portion and the structural material forms a barrier between the inner portion and the outer portion, the inner portion forming the thermal conduit, and the thermal interface and the electronics device being located over the inner portion as in Sloane in order to provide for greater efficiency.
Regarding Claim 9, Sloane discloses the structural material forms a plurality of barriers
between the inner portion and the outer portion, wherein the barriers are alternated with portions
of the metal layer that connect the inner portion to one another (Figs. 3-6 and 9-10, multilayer
carrier board with heater layers 54 located in multiple heater zones 52 beneath modules 50; ¶¶ [0040]-[0045], [0050]-[0054]).


Claim(s) 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quadrat as applied to claims 13 and 16 above, and further in view of US 20070204672 to Huang.
Regarding Claim 14, Quadrat discloses the electronics system of claim 13, but is silent regarding a field computer; an interface connecting the field computer to the movement detection device and the temperature detector; and a controlled system connected to the field computer. Huang discloses a field computer (Figs. 1-5, testers 102 / 401 embodied using micro-controllers, microprocessors, digital signal processors, programmable logic arrays, read only memory (ROM), random access memory (RAM) storing offset temperature coefficient (OTC) and calibration settings of UUTs 112; ¶¶ [0025]-[0040]), an interface connecting the field computer to the movement detection device and the temperature detector (Figs. 1-5, testers 102 / 401 connected to temperature controller 104; ¶¶ [0025]-[0040]); and a controlled system connected to the field computer (Figs. 1-5, testers 102 / 401 embodied using micro-controllers, microprocessors, digital signal processors, programmable logic arrays; ¶¶ [0025]-[0040]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Quadrat by providing a field computer; an interface connecting the field computer to the movement detection device and the temperature detector; and a controlled system connected to the field computer as in Huang in order to provide for remote use of the device/drone.
Regarding Claim 18, Quadrat discloses the electronics system of claim 16, but is silent regarding removing the thermal device from the thermal interface after the calibration of the movement detection device. Huang discloses removing the thermal device from the thermal interface after the calibration of the movement detection device (Figs. 1-5, units under test (UUTs) 112 removed, i.e., from station 410.1 or 410.2; ¶¶ [0025]-[0040]). It would have been
obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Quadrat by providing removing the thermal device from the thermal interface after the calibration of the movement detection device as in Huang in order to provide for greater accuracy and efficiency in initial calibration.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BOLDUC whose telephone number is (571)270-1602. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, Jr. can be reached on (571) 272-1672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID J BOLDUC/Primary Examiner, Art Unit 2852